Citation Nr: 1739240	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-34 483 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1981 to October 1981, January 1984 to January 1988, and from January 1988 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia (hereinafter "Agency of Original Jurisdiction" (AOJ)), that granted service connection for hypertension and assigned an initial noncompensable (0 percent) disability rating.

In August 2015, the Veteran testified before a Veterans Law Judge (VLJ) at a Board videoconference hearing held at the Philadelphia RO.  A transcript of the hearing has been associated with the record.

In December 2015, the Board remanded the appeal for further development.  The case is now before the Board for further appellate review.

In February 2017, the Veteran was notified that the VLJ who conducted the August 2015 hearing was no longer employed by the Board.  He was offered another hearing before a VLJ who would decide his case, but he has not elected to have another hearing. 


FINDING OF FACT

The Veteran takes medication to control his hypertension, but does not have systolic pressure of predominantly 160 or more, diastolic pressure of predominantly 100 or more, or a history of diastolic pressure of predominantly 100 or more.





CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2016).

As indicated in the INTRODUCTION above, the claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from the absence of VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  With regard to obtaining the Veteran's private treatment records, VA attempted to obtain records from Wellspan and Stoney Brook Family Medicine, but was informed that a fee was required to obtain them.  In a September 2016 letter, VA informed the Veteran that it does not pay fees to obtain private medical records, and advised the Veteran to submit these records if they were in his possession.  The Veteran did not provide these records.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claim, most recently in August 2016.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his hypertension based upon findings and medical principles.  As such, VA has fulfilled its duty to assist.  These examination reports are supplemented by the clinic records which record blood pressure readings and the Veteran's testimony.

The AOJ also issued an updated supplemental statement of the case (SSOC) in September 2016, which noted that it had reviewed private medical evidence from Cardiac Consultants P.C. and Dr. M., in addition to other evidence received since the December 2014 SSOC.  As such, there has been substantial compliance with the December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of the disability.  A review of the objective evidence reflects no credible lay or medical evidence of worsening since the most recent August 2016 examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings and Extraschedular Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran seeks a compensable rating for his service-connected hypertension, rated under DC 7101, which rates hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R. § 4.104.  The rating schedule provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  An evaluation of 20 percent is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  An evaluation of 40 percent requires diastolic pressure of predominantly 120 or more, and an evaluation of 60 percent requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  A Note to DC 7101 indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

Historically, the Veteran's hypertension began during active military service.  In a May 1989 service record, the Veteran's blood pressure reading was 160/98.  A few days prior to that reading, the Veteran's blood pressure reading was 136/72.  In June 1989, the Veteran's blood pressure reading was 150/76.  In a November 2003 service record, the Veteran had a blood pressure reading of 166/90.  A few days prior to that reading, the Veteran had a blood pressure reading of 139/83.  Subsequently, in December 2003 the Veteran's blood pressure reading was 145/78.  His STRs do not reflect any period of time where his diastolic pressure was predominantly 100 or more.

A review of private medical records from August 2009 through April 2011 do not reveal any blood pressure readings where the diastolic pressure was predominantly 100 or more, or when systolic pressure was predominantly 160 or more.  A February 2010 record noted blood pressure readings of 153/82 and 150/86.  In May 2010, the Veteran reported home blood pressure readings of 142/81 and 138/80.  On examination, he had a blood pressure reading of 134/72.  He was diagnosed with hypertension and prescribed Lisinopril.  His subsequent clinic visitations generally noted that his blood pressure readings were "good."

In an August 2011 VA examination, the examiner noted that the Veteran had episodic, slightly elevated blood pressure in 2005 which was untreated until approximately 2010, when he started taking Lisinopril to treat his blood pressure.  The Veteran's treatment plan was found to include taking continuous medication for hypertension or isolated systolic hypertension.  The Veteran did not have a history of having a diastolic blood pressure of predominantly 100 or more, nor did the Veteran's hypertension impact his ability to work.  The Veteran's blood pressure readings at the time were noted to be: 132/72, 130/74, and 128/70.  The examiner concluded that the Veteran had well controlled blood pressure.

Private medical records submitted by the Veteran from 2012-2014 do not reveal any blood pressure readings where the diastolic pressure is predominantly 100 or more or when systolic pressure is predominantly 160 or more.  There are no occasions of an increased dosage of blood pressure medications due to diastolic pressure of 100 or more, or systolic pressure of 160 or more.

In a November 2014 VA examination, the Veteran's blood pressure readings were: 126/80, 110/74, and 120/64.  His average blood pressure reading was 118/72.

During the August 2015 hearing, the Veteran testified that he did not have a family history of hypertension.  He testified that he was prescribed Lisinopril in 2010, and that his blood pressure was controlled with the medication.  The Veteran also testified that he did not check is blood pressure daily, but instead, had it checked at his doctor's office.  The Veteran also indicated that he felt a higher rating was warranted because he experienced dizziness, and could not perform certain activities such as mowing the lawn, without getting winded.

In an August 2016 VA examination, the Veteran had blood pressure readings of: 124/72, 122/66, and 120/66.  His average blood pressure reading was 122/66.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected hypertension disability. The Veteran takes medication to control his blood pressure, however the lay and medical evidence do not reflect diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, for any time during the appeal period. The Board also finds no history of diastolic pressure predominantly 100 or more.  Notably, the Board observes that the Veteran was not prescribed medication due to systolic pressure of 160 or more, or diastolic pressure of 100 or more.  See generally Veterans Benefits Adjudication Manual M21-1, Part III.iv.4.E.1.e.

In so holding, the Board observes that the record reveals only two occasions in which the Veteran's systolic pressure was 160 or higher, which occurred in May 1989 and November 2003.  However, in the readings taken in the time period shortly before and after those readings were taken, the Veteran's systolic blood pressure was less than 160.  Thus, these readings do not reflect even a majority of readings rather than the regulatory standard of predominant.  As noted above, the Veteran was not prescribed medications due to systolic readings of 160 or more, or diagnostic readings of 100 or more.  Thus, on a factual basis, the Board finds that there is no history of systolic pressure predominantly 160 or more, or diastolic pressure predominantly 100 or more.

The Board also observes that the Veteran testified during the August 2015 Board hearing that he should be entitled to a compensable rating since he experiences dizziness and some interference with his daily tasks.  The Board recognizes that the Veteran is competent to report certain symptoms he experiences, however he is not competent to attribute these symptoms to his service-connected hypertension.  A February 2016 VA examiner attributed a prior episode of syncope to cardiac arrhythmia requiring insertion of a pacemaker.  His private physicians refer to the syncopal episodes being due to tachybrady syndrome.  Other than blood pressure readings, the August 2016 VA examiner found no other physical findings, complications, conditions, signs or symptoms related to the Veteran's hypertension.  The Veteran has been awarded service connection for tachybrady syndrome with an implanted cardiac pacemaker, and assigned a compensable rating for this disability.  To the extent the Veteran reports symptomatic manifestations of hypertension, the Board places greater probative weight to the VA examiners who have greater training and expertise than the Veteran in evaluating the nature and etiology of his hypertension and cardiac symptoms.

The Board further observes that the Veteran has not reported home blood pressure readings of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more for any time during the appeal period.  In fact, the Veteran testified during the August 2015 Board hearing that he does not measure his blood pressure at home.  The clinic records do reflect occasions where the Veteran reported home blood pressure readings, but he did not report home blood pressure readings of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  There is no other lay or medical evidence of hypertensive complications which should be rated separately.

As the lay and medical evidence does not reflect that the Veteran has diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more which requires continuous medication for control, he is not entitled to a compensable rating.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable evaluation for hypertension is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


